


110 HR 2434 IH: To amend title 38, United States Code, to require the

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2434
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to provide regular notice to individuals
		  submitting claims for benefits administered by the Secretary on the status of
		  such claims.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Right to Know Act of 2007.
		2.Requirement of
			 Secretary of Veterans Affairs to provide regular notice to claimants of
			 benefits administered by the Secretary of status of claim
			(a)Notice
			 requirementChapter 51 of title 38, United States Code, is
			 amended by inserting after section 5102 the following new section:
				
					5102A.Notice to
				claimants of status of claims
						(a)Notice
				requiredFor any claim for a
				benefit under a law administered by the Secretary with respect to which the
				Secretary has made no decision, the Secretary shall provide to the claimant
				(and to the claimant’s representative) notice of the status of the claim, using
				the method selected by the claimant pursuant to subsection (b), by not later
				than the date that is 60 days after the date on which the claim was submitted
				and every 60 days thereafter until the Secretary makes a decision with respect
				to the claim, unless the claimant chooses not to receive such notice pursuant
				to such subsection.
						(b)Method of
				noticeWhen a person submits
				a claim for a benefit under a law administered by the Secretary, the Secretary
				shall furnish such person, free of all expense, notice of the Secretary’s
				requirement to provide notice under subsection (a) and an appropriate form on
				which the person may choose a preferred method of receiving such notice or not
				to receive such
				notice.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 5102 the following
			 new item:
				
					
						5102A. Notice to claimants of status of
				claims.
					
					.
			(c)Deadline for
			 implementationThe Secretary of Veterans Affairs shall implement
			 the notice requirement under section 5102A of title 38, United States Code, as
			 added by subsection (a), by not later than 60 days after the date of the
			 enactment of this Act.
			
